DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 1/26/2021. Claim 3 was cancelled.  Claims 1-2 are now pending in the application. 
2.	The previous 35 USC 112 rejections of claims 1-3 are withdrawn in light of Applicant’s amendment and remarks.  

Claim Analysis
3.	Summary of Claim 1:
An aroma mixture consisting of a module aroma mixture and a main aroma component, wherein: 

(a) the module aroma mixture comprises hexyl acetate, limonene, and at least one compound selected from the group consisting of isoamyl acetate, ethyl 2-methylpentanoate, trans-2-hexen-1-ol, alpha-damascone, cis-3-hexen-1-ol, linalool, ethyl acetate, ethyl 2-methylacetate, nonanal, neral, neryl acetate, geranial, geranyl acetate, citronellol, nerol, geraniol, ethyl propionate, hexanal, ethyl hexanoate, rose oxide, hexanol, cis-3-hexenyl acetate, methyl anthranilate, diethyl malonate, ethyl decanoate, octanal, decanal, ethyl 2-methylpentanoate, 2-tert-butylcyclohexyl acetate, and dimethylphenethylcarbinyl acetate;

(b) the main aroma component is an aroma component having a citrus note, floral note, fruity note, or green note; and 

(c) the main aroma component is from 99 to 99.5 wt% of the aroma mixture.

 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over Yang et al. (US Patent 8,207,101 B1) as listed on the IDS dated 8/5/2020.
	Regarding claim 1, Yang et al. teach specific synergistic combinations for perfume delivery, wherein in a preferred embodiment, the fragrance composition comprises hexyl acetate and limonene (Table III), and further comprises citronellol thereby reading on the module aroma mixture. The hexyl acetate is present in an amount of 1.2 wt%, the limonene is present in an amount of 1.8 wt% and the citronellol is present in an amount of 21.5 wt% (for a total of 24.5 wt%; 1.2 + 1.8 + 21.5 = 24.5 wt%).  Yang et al. further teach additional fragrance components such as Lilial (Table III), wherein Lilial represents the majority amount of all the fragrance ingredients, wherein Lilial reads on the “main aroma component” and the main aroma component  “having a floral note” as required by the instant claim.
	Yang et al. do not particularly teach the main aroma component is from 99 to 99.5 wt% of the aroma mixture.
	However, it is well known in the perfume and fragrance industry that the amounts of the individual fragrance components can be optimized in order to arrive at the desired smell. The amount of the main aroma component in the aroma mixture will affect the resulting smell of the final product. Therefore, the amounts of the main aroma component can be optimized to reach the desired fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 2, the hexyl acetate is present in an amount of 1.2 wt%, the limonene is present in an amount of 1.8 wt% and the citronellol is present in an amount of 21.5 wt% (for a total of 24.5 wt%; 1.2 + 1.8 + 21.5 = 24.5 wt%).  As such, the hexyl acetate and the limonene make up 12 wt% of the 
	 

6. 	Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over Struillou et al. (US PG Pub 2016/0346752 A1).
	Regarding claim 1, Struillou et al. teach microcapsules encapsulating a perfume oil (Abstract), wherein in a preferred embodiment the perfume oil comprises hexyl acetate in an amount of 9.7 wt% and limone in an amount of 3.7 wt% (Table 2). Struillou et al. the teach perfume oil further comprises amyl acetate (2.5 wt%), octanal (3.1 wt%), nonanal (2.85 wt%) and decanal (9.0 wt%) thereby reading on the module aroma mixture. Strillou et al. further teach additional fragrance components such as Lilial (Table III), wherein Lilial represents the majority amount of the remaining fragrance ingredients, wherein Lilial reads on the “main aroma component” and the main aroma component  “having a floral note” as required by the instant claim.
Stuillou et al. do not particularly teach the main aroma component is from 99 to 99.5 wt% of the aroma mixture.
	However, it is well known in the perfume and fragrance industry that the amounts of the individual fragrance components can be optimized in order to arrive at the desired smell. The amount of the main aroma component in the aroma mixture will affect the resulting smell of the final product. Therefore, the amounts of the main aroma component can be optimized to reach the desired fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.

	Struillou et al. do not particularly teach the hexyl acetate and the limonene are 5 to 40% by mass of the module aroma composition. 
However, the 43 wt% (which is the amount of the hexyl acetate and the limonene as disclosed by Struillou et al.) is substantially close to that of the 40 wt% as required by the instant claims.  One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties.  Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).  

Response to Arguments
7.	Applicant’s arguments, see p. 1-3, filed 1/26/2022, with respect to the rejections under 102 have been fully considered and are persuasive.  Therefore, the 102 rejections have been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 over Yang et al. and Struillou et al. as set forth above.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shoji et al. (US PG Pub 2010/0168253 A1) teach perfume ingredients including limonene, hexyl acetate, isoamyl acetate, linalool and citronellol (Table 11, prepared perfume formula 1).   

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763